UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-6660



ALBERT CHARLES BURGESS, JR.,

                                             Petitioner - Appellant,

          versus

PARKER EVATT; STATE OF SOUTH CAROLINA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. William B. Traxler, Jr., District
Judge. (CA-88-2828-3-21)


Submitted:   March 21, 1996                 Decided:   April 29, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Albert Charles Burgess, Jr., Appellant Pro Se.       Donald John
Zelenka, Chief Deputy Attorney General, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders de-

clining to reconsider the dismissal of his 28 U.S.C. § 2254 (1988)

petition pursuant to Fed. R. Civ. P. 60(b) and Fed. R. Civ. P.

59(e). We have reviewed the record and the district court's orders

and find no reversible error. Accordingly, we deny a certificate of
probable cause to appeal and dismiss the appeal on the reasoning of

the district court. Burgess v. Evatt, No. CA-88-2828-3-21 (D.S.C.
Feb. 16, 1995; Mar. 30, 1995).

     Further, to the extent that Appellant seeks to again have this

court review the propriety of the 1990 dismissal of his § 2254
petition, see Burgess v. Evatt, No. 90-6864(L) (4th Cir. Apr. 3,

1991) (unpublished), Appellant's notice of appeal is untimely. Fed.

R. App. P. 4(a)(1) & (4). The time periods established by Fed. R.
App. P. 4 are "mandatory and jurisdictional." Browder v. Director,

Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)). The district court

entered its order on July 16, 1990; Appellant's notice of appeal
was filed on April 28, 1995. Appellant's failure to note a timely

appeal or obtain an extension of the appeal period deprives this

court of jurisdiction to consider this case.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                         DISMISSED

                                 2